ORDER

PER CURIAM.
Movant, William Bankston, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends his plea attorney misinformed him about the range of punishment, thereby rendering his guilty plea involuntary.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).